DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on March 29, 2019 in which claims 1-15 are presented for examination.

Status of Claims
	Claims 1-15 are pending in which claims 1, 6, and 11 are presented in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 9-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penner et al. (US 2017/0347736) (hereinafter “Penner”).
	Regarding Claim 6, Penner discloses of a helmet (30) comprising:
	a helmet body (40 & 100) comprising an outer liner (via 40) and an inner liner (via 100/80) each formed of energy-management material ([0023]-[0024], [0031]) and configured to slidably move in relation to each other [0028], the inner liner (via 100/80) separate from the outer liner (via 40) and having a latitudinal radius of curvature for an outer surface of the inner liner that is different than a longitudinal radius of curvature for the outer surface of the inner liner (see Figures 25A-5C), the inner liner (via 100/80) comprising first (100) and second (80) separate liner segments (see Figures 2 & 3A) and having a gap between the first and second liner segments (note gap between area of 84 & 104 in Figure 5B), the first liner segment (100) comprises a plurality of liner ribs (note ribs of 100 between 116, [0028]) extending from a front of the first liner segment (via area of 112), each of the plurality of liner ribs separated from another of the plurality of liner ribs (see Figure 2) by an adjacent gap (see each 116, [0028]);
	at least one flexible connector (via 108) positioned at an outer surface (see Figures 1, 3B & 5B) of the inner liner (via 100/80) and directly connecting at least three of the plurality of liner ribs (note ribs of 100 between 116, [0028]) to the second liner segment (80) across the gap at a center portion of the second liner segment and at left and right sides of the second liner segment (see Figures 1-2, 3B, 5A-5C), the at least one flexible connector (via 108) in-molded [0032] with the first and second liner segments wherein the first and second liner segments are configured to move relative to each other when the inner liner slidably moves in relation to the outer liner by flexing the at least one flexible connector ([0030], [0035]-[0037]);
	at least two elastomeric anchors (via 120, [0029]) coupled to (via 100) the outer liner (40) and to the at least one flexible connector (via 108); and
	a fit system (via 86, 82d) coupled to the helmet body (40 & 100), (see Figures 1, 3A-3B, 4C, 5C), (Figures 1-2, 3A-3B, 4A-4C, 5A-5C, 6A-6C, [0021]-[0044]).

	Regarding Claims 7 and 9-10, Penner discloses the invention as claimed above.  Further Penner discloses:
	(claim 7), wherein at least one of the at least two elastomeric anchors (via 120, [0029]) is disposed proximate (via Figures 6A-6D) a front of the first liner segment (100);
	(claim 9), wherein the at least one flexible connector (via 108) extending between the plurality of liner ribs (see Figure 2);
	(claim 10), wherein the inner liner (via 100/80) further comprises a fit system hanger (via 60) coupling to (see Figure 7B) the at least one flexible connector (via 108).

	Regarding Claim 11, Penner discloses of a helmet (30) comprising:
	a helmet body (40 & 100) comprising an outer liner (via 40) and an inner liner (via 100/80) each formed of energy-management material ([0023]-[0024], [0031]) and configured to slidably move in relation to each other [0028], the inner liner (via 100/80) separate from the outer liner (via 40) and comprising first (100) and second (80) separate liner segments (see Figures 2 & 3A) and having a gap between the first and second liner segments (note gap between area of 84 & 104 in Figure 5B);
	at least one flexible connector (via 108) positioned at an outer surface (see Figures 1, 3B & 5B) of the inner liner (via 100/80) and directly connecting the first liner segment to the second liner segment across the gap at a center portion of the second liner segment and at left and right sides of the second liner segment (see Figures 1-2, 3B, 5A-5C), the at least one flexible connector (via 108) in-molded [0032] with the first and second liner segments wherein the first and second liner segments are configured to move relative to each other when the inner liner slidably moves in relation to the outer liner by flexing the at least one flexible connector ([0030], [0035]-[0037]);
	at least two elastomeric anchors (via 120, [0029]) coupled to (via 100) the outer liner (40) and to the at least one flexible connector (via 108); and
	a fit system (via 86, 82d) coupled to the helmet body (40 & 100), (see Figures 1, 3A-3B, 4C, 5C), (Figures 1-2, 3A-3B, 4A-4C, 5A-5C, 6A-6C, [0021]-[0044]).

	Regarding Claims 12 and 14-15, Penner discloses the invention as claimed above.  Further Penner discloses:
	(claim 12), wherein at least one of the at least two elastomeric anchors (via 120, [0029]) is disposed proximate (via Figures 6A-6D) a front of the first liner segment (100);
	(claim 14), wherein the first liner segment (100) comprises a plurality of liner ribs (note ribs of 100 between 116, [0028]) extending from a front of the first liner segment (via area of 112), the at least one flexible connector (via 108) extending between the plurality of liner ribs (see Figure 2);
	(claim 15), wherein the inner liner (via 100/80) further comprises a fit system hanger (via 60) coupling to (see Figure 7B) the at least one flexible connector (via 108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner (US 2017/0347736) in view of Lowe (US PG Pub 2015/0157083).
	Regarding Claim 1, Penner discloses of a helmet (30) comprising:
	a helmet body (40 & 100) comprising an outer liner (via 40) and an inner liner (via 100/80) each formed of energy-management material ([0023]-[0024], [0031], [0033]) and configured to slidably move in relation to each other [0028], the inner liner (via 100/80) separate from the outer liner (via 40) and having a latitudinal radius of curvature for an outer surface of the inner liner that is smaller than a longitudinal radius of curvature for the outer surface of the inner liner (see Figures 2-5A-5C, note that the inner liner resides within the outer liner, hence, smaller, see Figures 1 and 8A-8B) such that the outer surface of the inner liner defines an ovoid surface (see Figures 2-5A-5C, 8A-8B), the inner liner (via 100/80) comprising first (100) and second (80) separate liner segments (see Figures 2 & 3A) and having a gap between the first and second liner segments (note gap between area of 84 & 104 in Figure 5B) such that the first and second liner segments do not touch each other (see Figures 5B-5C, note that the first and second liner segments do not teach each other a several portions of each other), the first liner segment (100) comprises a plurality of liner ribs (note ribs of 100 between 116, [0028]) extending from a front of the first liner segment (via area of 112), each of the plurality of liner ribs separated from another of the plurality of liner ribs (see Figure 2) by an adjacent gap (see each 116, [0028]);
	at least one flexible connector (via 108) positioned at the ovoid surface (see Figures 1-2, 3B & 5A-5C) and directly connecting at least three of the plurality of liner ribs (note ribs of 100 between 116, [0028]) of the first liner segment (100) to the second liner segment (80) across the gap (note gap between area of 84 & 104 in Figure 5B) at a center portion (via area of 82a) of the second liner segment (80) and at left and right sides (via 82c) of the second liner segment (see Figures 1-2, 3A-B, 5A-5C), the at least one flexible connector (via 108) in-molded [0032] with the first and second liner segments wherein the first and second liner segments are configured to move relative to each other when the inner liner slidably moves in relation to the outer liner by flexing the at least one flexible connector ([0030], [0035]-[0037]);
	at least two elastomeric anchors (via 120, [0029]) coupled to (via 100) the outer liner (40) and to the at least one flexible connector (via 108); and
	a fit system (via 86, 82d) coupled to the helmet body (40 & 100), (see Figures 1, 3A-3B, 4C, 5C), the fit system (via 86, 82d) comprising at least an occipital support (via each 84)  that is also coupled to (via 82c & 82d) that at least one flexible connector (108) see Figure 5B, (Figures 1-2, 3A-3B, 4A-4C, 5A-5C, 6A-6C, [0021]-[0044]).
	Penner does not disclose wherein the inner liner comprising first and second separate liner segments are formed of separate expanded polystyrene (EPS) portions.
	Lowe teaches of a helmet wherein an inner liner (62) is formed of expanded polystyrene (EPS) portions (see Figures [0002], [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner liner comprising first and second separate liner segments to be formed of expanded polystyrene (EPS) portions as taught by Lowe so that the inner liner can be formed of a medium-energy  or mid-energy management material and can comprise a material that is softer than an outer material layer, [0029].

	Regarding Claims 2 and 4-5, the device of Penner and Lowe discloses the invention as claimed above.  Further Penner discloses:
	(claim 2), wherein at least one of the at least two elastomeric anchors (via 120, [0029]) is disposed proximate (via Figures 6A-6D) a front of the first liner segment (100);
	(claim 4), wherein the at least one flexible connector (via 108) extending between the plurality of liner ribs (see Figure 2);
	(claim 5), wherein the inner liner (via 100/80) further comprises a fit system hanger (via 60) coupling to (see Figure 7B) the at least one flexible connector (via 108).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner (US 2017/0347736) in view of Lowe (US PG Pub 2015/0157083) as applied to claim 1 above, and further in view of Stokes et al. (US 2009/0031482) (hereinafter “Stokes”).
Regarding Claim 3, the device of Penner as modified by Lowe discloses the invention as substantially claimed above.  The device does not disclose wherein the at least one flexible connector is formed of nylon.
Stokes teaches of at least one flexible connector (via 108 & 110 of 107) that is formed of nylon, [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one flexible connector of the device of Penner as modified by Lowe is formed of nylon as taught by Stokes so that the ends of the flexible connector are a harder material having sufficient strength and durability to withstand the rigors of use, [0052].

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner (US 2017/0347736) in view of Stokes (US 2009/0031482).
	Regarding Claims 8 and 13, Penner discloses the invention as substantially claimed above.  Penner does not disclose wherein the at least one flexible connector is formed of nylon.
	Stokes teaches of at least one flexible connector (via 108 & 110 of 107) that is formed of nylon, [0052].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one flexible connector of Penner is formed of nylon as taught by Stokes so that the ends of the flexible connector are a harder material having sufficient strength and durability to withstand the rigors of use, [0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732